Case 2:85-cv-04544-DMG-AGR Document 898-1 Filed 07/31/20 Page 1 of 6 Page ID
                                #:39769




                  EXHIBIT A
     Case 2:85-cv-04544-DMG-AGR Document 898-1 Filed 07/31/20 Page 2 of 6 Page ID
                                     #:39770



 1       I, Claire Doutre, declare as follows:
 2
 3        1.      This declaration is based on my personal knowledge, except as to those
 4      matters based on information and belief, which I believe to be true. If called to testify
 5      in this case, I would testify competently about these facts.
 6
          2.      My name is Claire Doutre and I am an attorney licensed to practice in the
 7
        State of Texas. This declaration describes my experiences and observations working
 8
        with unaccompanied migrant youth detained at Southwest Key Programs’ Casa
 9
        Sunzal in Houston, Texas.
10
11      Experience Serving Youth in ORR Custody
12
          3.      Founded in 2008, KIND is the leading national organization that works to
13
        ensure that no refugee or immigrant child faces immigration court alone. KIND
14
        provides children with legal representation at no cost, and works for positive systemic
15
        change in law and policy to improve the protection of unaccompanied immigrant and
16
        refugee children. KIND also engages in programming in Central America and Mexico
17
        to promote the best interests and protection of migrant children throughout the region.
18
        Since 2009, KIND has received referrals for more than 20,000 children from 70
19
        countries. KIND has field offices in ten cities: Los Angeles, San Francisco, Atlanta,
20
        Baltimore, Boston, Houston, Newark, New York City, Seattle, and Washington, DC.
21
        Legal services professionals who serve children through KIND provide defense in
22
        removal proceedings and pursue immigration benefits and relief for which their clients
23
        may be eligible. KIND also employs social services coordinators throughout the
24
        country, providing unaccompanied children with the support they need outside of the
25
        courtroom. Many of KIND’s clients have fled severe violence and threats to their
26
        lives in their countries of origin and may be eligible for asylum, special immigrant
27
        juvenile status, or other forms of humanitarian protection. Most of these children
28

                                        Declaration of Claire Doutre

                                                     1
     Case 2:85-cv-04544-DMG-AGR Document 898-1 Filed 07/31/20 Page 3 of 6 Page ID
                                     #:39771



 1      arrived in the U.S. unaccompanied by a parent or legal guardian, but some are
 2      members of families separated at the border.
 3
          4.      I am the managing attorney overseeing the Houston, Texas office of KIND.
 4
        I have worked at KIND since November 2015.
 5
 6        5.      KIND’s offices in Seattle, Houston, San Francisco, and New York serve
 7      unaccompanied children in the legal custody of the Office of Refugee Resettlement
 8      (“ORR”). Since 2019, KIND’s Houston office has served unaccompanied children in
 9      the legal custody of ORR who have been placed by ORR at Southwest Key Programs’
10      Casa Sunzal, a shelter care facility within the ORR network of care providers.
11
          6.      As the legal services provider for children at Casa Sunzal, our attorneys and
12
        legal staff provide Know-Your-Rights presentations concerning the rights of detained
13
        minors, conduct legal screenings to assess their eligibility for immigration relief,
14
        provide direct representation and/or facilitate pro bono representation to certain
15
        children, and assist unrepresented children by monitoring the status of family
16
        reunification, providing “friend of court” assistance for those who attend immigration
17
        court hearings while in ORR custody, and providing legal referrals upon children’s
18
        release from ORR custody. Our staff maintain regular contact with all children at Casa
19
        Sunzal throughout their stay. Since March of 2020, due to COVID-19, KIND staff
20
        have been providing all services remotely, primarily via video calls.
21
22        7.      KIND’s Houston office where I have served as managing attorney since
23      August 2017, serves children in three counties. The Houston office, working with a
24      network of over 700 pro bono attorneys, currently serves over 600 children.
25
        Recent Observations Regarding Quarantine of Youth Pending COVID-19 Test Results
26
27        8.      In June of 2020, our staff learned through one of the children at Casa Sunzal
28      that the family member of a Casa Sunzal staff member tested positive for COVID-19.

                                        Declaration of Claire Doutre

                                                     2
     Case 2:85-cv-04544-DMG-AGR Document 898-1 Filed 07/31/20 Page 4 of 6 Page ID
                                     #:39772



 1      As a result, the shelter initiated the quarantine of all three children placed at the
 2      facility, pending testing and receipt of test results. KIND was not notified by Casa
 3      Sunzal staff or ORR that the children would be tested or subject to quarantine. The
 4      same week that KIND learned of the quarantine through the children, we were told by
 5      Casa Sunzal staff that due to low census, staffing was also low and therefore, staff was
 6      unable to accommodate video calls between KIND and the children. As a result, we
 7      were only able to have contact with the children by phone.
 8        9.       KIND staff learned more about the conditions of quarantine at Casa Sunzal
 9      through speaking directly with the children. The quarantine was initiated June 19,
10      2020, and all three children were tested on June 23, 2020. Initially, the children
11      understood they would receive test results within a matter of days, although they
12      ultimately did not receive the test results until early July. The children reported to
13      KIND that Casa Sunzal told them their test results were negative on July 3, 2020. The
14      quarantine continued for three more days after the children received their negative
15      results.
16        10.      During the first week of their quarantine, the children were required to
17      remain in separate bedrooms with the door closed. The bedrooms in which the
18      children were quarantined consist of four white concrete walls, a heavy door with a
19      small window opening near the top, and a small screened-in window to which there is
20      no access. The bedrooms are not decorated, nor is there a clock or calendar to keep
21      track of the time or day. Each room is outfitted with four small beds and a bathroom,
22      with minimal floor space. The children were only allowed to leave the room to make
23      their twice-weekly phone call to a family member. Children at Casa Sunzal are
24      allowed two phone calls per week for 10 minutes. Therefore, during the first week of
25      quarantine they were only allowed to leave their rooms twice for 10 minutes. The
26      children did not leave their room during the majority of the days they were
27      quarantined. They were not allowed outside or to any other area inside the shelter. As
28      a replacement for recreation time and physical eduation, a staff member stood outside

                                         Declaration of Claire Doutre

                                                      3
     Case 2:85-cv-04544-DMG-AGR Document 898-1 Filed 07/31/20 Page 5 of 6 Page ID
                                     #:39773



 1      the door and instructed the children to do exercises. All snacks and meals were eaten
 2      in their rooms off a tray, since there is no table or similar surface in the bedrooms. As
 3      a replacement for school, each morning the children were provided worksheets to
 4      complete educational assignments, to be completed in their rooms without any
 5      instruction from teachers. The children were provided face masks when allowed out
 6      of their rooms to make their phone calls. In the two weeks the children were
 7      quarantined, the children reported to us that their only human interaction was with one
 8      of their counselors who was fully dressed “like an astronaut” in personal protective
 9      equipment.
10        11.     It is my understanding from communications with staff of Casa Sunzal that
11      the facility did not receive any formal guidance from ORR on appropriate conditions
12      of quarantine. Rather, Casa Sunzal sought and followed guidance from its own
13      medical unit.
14        12.     Out of concern for the level of isolation the children were being subject to,
15      our office sought additional information from the Federal Field Specialist (“FFS”)
16      who oversees Casa Sunzal. The FFS confirmed that ORR had not issued formal
17      guidance regarding conditions of quarantine.
18        13.     I believe the children at Casa Sunzal were significantly impacted by the
19      extreme isolation during their quarantine. One child reported that she began talking to
20      herself and hearing voices, and another reported losing track of the days. One child
21      spoke with KIND’s Social Services Coordinator and reported that she had recurring
22      traumatic thoughts about her past during the period of isolation. Although it is
23      possible that these symptoms are unrelated to quarantine, I believe that they were
24      exacerbated by the severe level of seclusion, particularly in the first week.
25        14.     In communications with both the FFS and Casa Sunzal staff, KIND
26      requested that the children be given accommodations to alleviate the level of isolation
27      pending test results. Specifically, we requested that they be allowed additional calls to
28      family members/authorized adults, be permitted to go outside at least once per day,

                                        Declaration of Claire Doutre

                                                     4
     Case 2:85-cv-04544-DMG-AGR Document 898-1 Filed 07/31/20 Page 6 of 6 Page ID
                                     #:39774



 1      and that staff accommodate video calls (rather than phone calls only) to KIND staff
 2      notwithstanding the low staffing. During the second week of the quarantine, the
 3      children were allowed to go outside on some days when the weather permitted, and to
 4      the auditorium when it was not. They were also provided an additional call per week.
 5        15.     In total, the children at Casa Sunzal were quarantined for over two weeks
 6      while they awaited test results. According to my notes, the children were quarantined
 7      from June 19, 2020 thru July 6, 2020, which is a total of 18 days. Although the
 8      conditions did improve during the latter half of that period (with an allowable 30
 9      minutes outside or to the auditorium), the lack of clear or uniform guidance from ORR
10      to care providers governing parameters of quarantine is concerning and creates the
11      risk of extreme measures of isolation.
12        16.     As the legal service provider serving children in ORR custody, it is critical
13      that we receive up-to-date information and guidance from ORR regarding its policies
14      impacting the safety, welfare, and release of our clients in order to effectively advise
15      them of their rights during this time. KIND staff was not directly informed that our
16      clients had been exposed to COVID-19, or that they would be tested and subject to
17      quarantine. Rather, we learned directly from the children about the exposure and
18      circumstances. The lack of formal guidance from ORR regarding parameters of
19      quarantine resulted in extreme conditions for the children while the care provider
20      sought out direction on appropriate conditions.
21        17.     I declare under penalty of perjury that the foregoing is true and correct.
22      Executed on July 29, 2020 in Houston, Texas.
23
24                                                    _____________________________________

25                                                    Claire Doutre
26
27
28

                                        Declaration of Claire Doutre

                                                     5
